Citation Nr: 0411313	
Decision Date: 04/30/04    Archive Date: 05/06/04

DOCKET NO.  02-10 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 

2.  Entitlement to a disability rating in excess of 30 percent for 
hypertensive heart disease.

3.  Entitlement to a compensable original disability rating for 
bilateral hearing loss.

4.  Entitlement to an original disability rating in excess of 10 
percent for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel
INTRODUCTION

The veteran served on active duty from March 1966 to March 1969 
and from September 1970 to November 1973.

This appeal arises from an adverse decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, dated 
in July 2001.  The case has been forwarded to the Board of 
Veterans' Appeals (Board) for appellate review.

The issue of entitlement to an increased rating for hypertensive 
heart disease is addressed in the Remand portion of this decision.  
As explained below, the Board has determined further action is 
required in order to comply with the VA's duty to assist in the 
development of the veteran's claim.  Accordingly, this issue is 
remanded to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran if further action is 
required.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for an equitable disposition of the 
veteran's appeal.

2.  There is no competent medical evidence of a current diagnosis 
of PTSD.

3.  The veteran manifests Level I hearing acuity in his left ear 
and Level I hearing acuity in his right ear.

4.  The veteran's service-connected tinnitus is persistent, 
recurrent and perceived in both ears.


CONCLUSIONS OF LAW

1.  Service connection for PTSD is not warranted.  38 U.S.C.A. 
§§1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§3.102, 
3.159, 3.303, 3.304(f) (2003).

2.  The criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.85, 4.86, 
Diagnostic Code 6100 (2003).

3.  The schedular criteria for an evaluation in excess of 10 
percent for tinnitus have not been met.  38 U.S.C.A. § 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.87, Diagnostic Code 
6260 (1998, 2002, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As a preliminary matter, the Board finds that VA has satisfied its 
duties to the veteran under the Veterans Claims Assistance Act of 
2000 (VCAA) Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002)).  

The Board finds that the notification provided to the veteran 
meets the requirements for notification found in the VCAA and its 
implementing regulations.  38 C.F.R. § 3.159 (2003).  In January 
2001 and June 2002 letters, the RO notified the veteran of the 
information and evidence needed to substantiate and complete his 
claims, and of what part of that evidence was to be provided by 
him and what part VA would attempt to obtain for him.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2003); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  This letter also 
contained language in effect advising the veteran to submit or 
identify any evidence that he believed would help the RO decide 
his claim.  See Pelegrini v. Principi, 17 Vet. App. 413 (2004), 
cf. VA O.G.C. Prec. Op. No. 1-2004.

Here, the Board notes that the VCAA notice was provided to the 
veteran prior to the initial adjudication of his claim in July 
2001.  In a recent decision, the U.S. Court of Appeals for 
Veterans Claims (Court) expressed the view that a claimant is 
entitled to VCAA notice prior to initial adjudication of the 
claim.  Pelegrini, 17 Vet. App. at 420-421.  

Throughout the course of this longstanding appeal, the veteran has 
been repeatedly advised of the evidence of record and the 
applicable rating criteria.  He has continued to submit or 
identify additional evidence in support of his appeal and that 
evidence was duly considered by the RO.

The Board finds that VA has also fulfilled its duty to assist the 
veteran in obtaining evidence needed to substantiate his claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  It 
is also noted that the veteran's service department medical 
records are on file, as are relevant post-service clinical 
records.  38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 
3.159(c)(1) - (3) (2003).  There is no indication of outstanding 
records, nor is there a need for another VA medical opinion, given 
the thoroughness of the examination reports recently obtained by 
the RO.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 
3.159(c)(4) (2003).  For all the foregoing reasons, the Board 
concludes that VA's duties to assist the veteran have also been 
fulfilled.

Service Connection

Law and Regulation

Applicable law provides that service connection will be granted if 
it is shown that the veteran suffers from disability resulting 
from an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2003).  That 
an injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then a 
showing of continuity of symptomatology after service is required 
to support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

In general, establishing service connection for a disability 
requires the existence of a current disability and a relationship 
or connection between that disability and a disease contracted or 
an injury sustained during active service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (1997); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992).  

Service connection for post-traumatic stress disorder requires 
medical evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a) [i.e., under the criteria of DSM-IV]; a link, 
established by medical evidence, between current symptoms and an 
in-service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the claimed 
stressor is consistent with the circumstances, conditions, or 
hardships of the veteran's service, the veteran's lay testimony 
alone may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2002).

With regard to the second criterion, the evidence necessary to 
establish that the claimed stressor actually occurred varies 
depending on whether the veteran "engaged in combat with the 
enemy."  38 U.S.C.A. § 1154(b) (West 2002).  "Where it is 
determined, through recognized military citations or other 
supportive evidence, that the veteran was engaged in combat with 
the enemy and the claimed stressors are related to such combat, 
the veteran's lay testimony regarding claimed stressors must be 
accepted as conclusive as to their actual occurrence and no 
further development for corroborative evidence will be required, 
provided that the veteran's testimony is found to be 
'satisfactory,' e.g., credible, and 'consistent with the 
circumstances, conditions, or hardships of [combat] service.'"  
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); 38 U.S.C.A. § 1154(b) 
(West 2002); 38 C.F.R. § 3.304(d), (f) (2002).

Analysis

The service personnel records do not show that the veteran 
received any medals or decorations evincing combat duty.  The 
veteran's personnel file shows that he was stationed in Vietnam in 
a combat MOS (military occupational specialty).  The Board finds 
this indicative of combat service, and the veteran's claimed 
stressors are consistent with that service.  Pursuant to 38 
U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(f), the Board concedes 
the veteran's stressors.

The record contains private and VA treatment records dating back 
to 1974.  They do not contain a single diagnosis of PTSD.  There 
is no record indicating that the veteran has undergone treatment 
for PTSD.  

A VA psychologist examined the veteran in March 2001 to determine 
whether a diagnosis of PTSD was appropriate.  The examiner noted 
that the veteran's combat experience clearly met the criterion of 
a stressor for establishing a diagnosis of PTSD.  However, the 
veteran did not meet the full criteria for a diagnosis of PTSD.  
There were clearly "residuals" of the veteran's severe combat 
exposure, but the veteran's reported symptoms did not support a 
psychiatric diagnosis.  

Congress specifically limits entitlement for service- connected 
disease or injury to cases where such incidents have resulted in a 
disability.  See 38 U.S.C. §§ 1110, 1131; and see Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  In Degmetich v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997), it was observed that 38 U.S.C.A § 
1131, as well as other relevant statutes, only permitted payment 
for disabilities existing on and after the date of application for 
such disorders.  The Federal Circuit observed that the structure 
of these statutes "provided strong evidence of congressional 
intent to restrict compensation to only presently existing 
conditions," and VA's interpretation of the law requiring a 
present disability for a grant of service connection was 
consistent with the statutory scheme.  Degmetich, 104 F.3d at 
1332; and see Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) 
(holding VA's interpretation of the provisions of 38 U.S.C.A § 
1110 to require evidence of a present disability to be consistent 
with congressional intent); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992) (the law limits entitlement for service-related diseases 
and injuries to cases where the underlying in-service incident has 
resulted in a disability).  Simply put, service connection is not 
warranted in the absence of proof of a present disability.

While the veteran may well believe that he has PTSD related to 
service, as a layperson without medical expertise, he is not 
qualified to address questions requiring medical training for 
resolution, such as a diagnosis or medical opinion as to etiology.  
See Espiritu, 2 Vet. App. 492, 494-95 (1992); 38 C.F.R. § 
3.159(a)(1) (2002).  

In summary, to establish service connection for PTSD there must be 
a current diagnosis of the disorder.  A critical element needed to 
establish service connection for PTSD is missing.  The veteran has 
submitted no competent medical evidence to show that he currently 
has PTSD.  The weight of the credible evidence establishes that 
the veteran has not been diagnosed with PTSD.  In sum, the 
preponderance of the evidence is against the claim for service 
connection for PTSD.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not for 
application in the instant case.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 
1361 (Fed. Cir. 2001).

Increased Rating

Law and Regulation

Disability ratings are based on the average impairment of earning 
capacity resulting from disability.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2003).  The average impairment as set 
forth in VA's Schedule for Rating Disabilities, codified in 38 
C.F.R. Part 4, includes diagnostic codes which represent 
particular disabilities.  Generally, the degrees of disabilities 
specified are considered adequate to compensate for a loss of 
working time proportionate to the severity of the disability.  Id.  
If an unlisted condition is encountered it is rated under a 
closely related disease or injury in which the functions affected, 
the anatomical localization, and the symptomatology are closely 
analogous.  38 C.F.R. § 4.20 (2003).

The determination of whether an increased evaluation is warranted 
is to be based on review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  These regulations include, but 
are not limited to, 38 C.F.R. § 4.1, which requires that each 
disability be viewed in relation to its history.

The appeal for a compensable rating for bilateral hearing loss and 
a rating greater than 10 percent for tinnitus being from the 
initial rating assigned upon awarding service connection, the 
entire body of evidence is for equal consideration.  Consistent 
with the facts found, the rating may be higher or lower for 
segments of the time under review on appeal, i.e., the ratings may 
be "staged."  Fenderson v. West, 12 Vet. App. 119 (1999); cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where an increased 
rating is at issue, the present level of the disability is the 
primary concern).

The record before the Board contains service medical records and 
post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 (2001) 
(a discussion of all evidence by the Board is not required when 
the Board has supported its decision with thorough reasons and 
bases regarding the relevant evidence).  In determining a rating 
for a disability, the Board may only consider those factors that 
are included in the rating criteria provided by regulations for 
rating that disability.  To do otherwise would be legal error as a 
matter of law.  Massey v. Brown, 7 Vet. App. 204, 208 (1994); 
Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).  As a result, 
the Board will only address medical records insofar as they 
pertain to the relevant rating criteria.  

Once the evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is against 
the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
If so, the claim is denied; if the evidence is in support of the 
claim or is in equal balance, the claim is allowed.  Id.

Bilateral Hearing Loss

In evaluating service-connected hearing loss, disability ratings 
are derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric evaluations 
are performed.  Lindenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  Evaluations of bilateral hearing loss range from 
noncompensable to 100 percent based on an organic impairment of 
hearing acuity, as measured by controlled speech discrimination 
tests in conjunction with the average hearing threshold, as 
measured by pure tone audiometric tests in the frequencies of 
1000, 2000, 3000 and 4000 cycles per second.  The rating schedule 
establishes 11 auditory acuity Levels designated from Level I for 
essentially normal hearing acuity through Level XI for profound 
deafness.

VA audiological evaluations are conducted using a controlled 
speech discrimination test together with the results of pure tone 
audiometry tests.  The vertical line in Table VI (in 38 C.F.R. § 
4.85) represents nine categories of the percentage of 
discrimination based on a controlled speech discrimination test.  
The horizontal columns in Table VI represent 9 categories of 
decibel loss based on the pure tone audiometry test.  The numeric 
designation of impaired hearing (Levels I through XI) is 
determined for each ear by intersecting the vertical row 
appropriate for the percentage of discrimination and the 
horizontal column appropriate to the pure tone decibel loss.  The 
percentage evaluation is found from Table VII (in 38 C.F.R. § 
4.85) by intersecting the vertical column appropriate for the 
numeric designation for the ear having the better hearing acuity 
and the horizontal row appropriate for the numeric designation for 
the level for the ear having the poorer hearing acuity.  For 
example, if the better ear had a numeric designation of Level "V" 
and the poorer ear had a numeric designation of Level "VII" the 
percentage evaluation is 30 percent.  See 38 C. F. R. § 4.85.

The provisions of 38 C.F.R. § 4.86 (a) direct that in cases of 
exceptional hearing loss, i.e., when the pure tone threshold at 
each of the four specified frequencies (1000, 2000, 3000, and 4000 
hertz) is 55 decibels or more, the rating specialist will 
determine the Roman numeral designation for the hearing impairment 
from either Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86 
(a) (2003).

The provisions of 38 C.F.R. § 4.86 (b) further provide that when 
the pure tone threshold is 30 decibels or less at 1000 hertz and 
70 decibels or more at 2000 hertz, the rating specialist will 
determine the Roman numeral designation for the hearing impairment 
from either Table VI or Table VIa, whichever results in the higher 
numeral.  That numeral will then be elevated to the next higher 
Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. 
§ 4.86(b) (2003).

Analysis

On the VA audiological evaluations in both March 2001 and February 
2003, pure tone thresholds, in decibels, were identical and 
recorded as follows:




HERTZ



1000
2000
3000
4000
AVG.
RIGHT
20
50
40
25
34
LEFT
30
50
40
35
39

Speech audiometry on both occasions revealed speech recognition 
ability of 98 percent in the right ear and of 96 percent in the 
left ear.

Applying the March 2001 and February 2003 findings to Table VI 
yields a numeric designation of Level I hearing acuity in the 
veteran's right ear and Level I hearing acuity in his left ear.  
These levels of hearing acuity do not satisfy the criteria for a 
compensable evaluation under 38 C.F.R. § 4.85, Table VII, 
Diagnostic Code 6100 (2003).  

Tinnitus - Rating Criteria

During the pendency of this appeal, the regulations governing the 
schedular criteria for tinnitus were revised.  For many years 
prior to the veteran's claim for service connection, the DC 6260 
criteria provided for a 10 percent evaluation where tinnitus was 
persistent as a symptom of head injury, concussion, or acoustic 
trauma.  See 38 C.F.R. § 4.87 (1996).  

When the veteran first applied for service connection for 
tinnitus, under amended criteria effective June 10, 1999, a 10 
percent evaluation was assigned for recurrent tinnitus.  38 C.F.R. 
§ 4.87, Diagnostic Code 6260 (2000 to 2002).  A separate 
evaluation for tinnitus could be combined with an evaluation under 
Diagnostic Codes 6100 (hearing loss), 6200 (otitis media, 
mastoiditis, and cholesteatoma), 6204 (peripheral vestibular 
disorders) or other Diagnostic Code, except when tinnitus 
supported an evaluation under one of those diagnostic codes.  Id., 
Note.  

In response to perceived ambiguity in these criteria, VA's General 
Counsel concluded that a single 10 percent disability rating is to 
be assigned for tinnitus, regardless of whether tinnitus is 
perceived as unilateral or bilateral.  See VAOPGCPREC 2-2003.  

The criteria were again amended effective June 13, 2003, to 
provide that only a single 10 percent evaluation could be assigned 
for recurrent tinnitus, whether the sound is perceived in one ear, 
both ears, or in the head.  38 C.F.R. § 4.87, Diagnostic Code 
6260, Note (2) (2003).  It was noted that objective tinnitus (in 
which the sound is audible to other people and has a definable 
cause that may or may not be pathologic) was not to be evaluated 
under this Diagnostic Code, but evaluated as part of any 
underlying condition causing it.  Id. at Note (3).

In VAOPGCPREC 2-2003, the General Counsel noted, "tinnitus is the 
perception of sound in the absence of an acoustic stimulus."  Id. 
citing THE MERCK MANUAL 665 (17th Ed. 1999).  The General Counsel 
referenced the notice of proposed rulemaking in its opinion for 
the medical explanation of tinnitus that resulted in the amendment 
to Diagnostic Code 6260, by stating the following, in part:  

True (subjective) tinnitus does not originate in the inner ear, 
although damage to the inner ear may be a precursor of subjective 
tinnitus.  It is theorized that in true tinnitus the brain creates 
phantom sensations to replace missing inputs from the damaged 
inner ear, similar to the brain's creation of phantom pain in 
amputated limbs (Diseases of the Ear, H. Ludman, and T. Wright, 
6th ed., chapter 11; Phantom auditory perception (tinnitus): 
mechanisms of generation and perception, Neuroscience Research 
8:221-2, P. Jasterboff, 1990; and Mechanisms of Tinnitus, Allyn 
and Bacon, 1995, J. Vernon and A. Moller (Eds)).  

True tinnitus, i.e., the perception of sound in the absence of an 
external stimulus, appears to arise from the brain rather than the 
ears.  67 Fed. Reg. 59,033 (Sept. 19, 2002).  

Based on this medical explanation, the General Counsel found that 
"the perception of noise is the disability identified in true 
tinnitus, and the source of this perceived noise is not in either 
or both ears.  The undifferentiated nature of the source of the 
noise that is tinnitus is the primary basis for VA's practice, as 
reflected in the notice of proposed rulemaking, of rating tinnitus 
as a single disease entity."  It then made a determination that 
the original and revised versions of Diagnostic Code 6260 
authorized a single 10 percent rating for tinnitus regardless of 
whether it was perceived as unilateral, bilateral, or in the head, 
and precluded the assignment of separate ratings for bilateral 
tinnitus.  Furthermore, the General Counsel noted that the most 
recent amendment to Diagnostic Code 6260, which indicates that 
only a single 10 percent disability rating is authorized for 
tinnitus, merely restated the law as it existed both prior to and 
after the 1999 amendment.  Accordingly, the rule that only a 
single 10 percent disability rating is authorized for tinnitus, 
regardless of whether the tinnitus is perceived as unilateral, 
bilateral, or in the head, is for application in cases arising 
both before and after the 1999 amendment.  

Again, only a single 10 percent disability rating was authorized 
for tinnitus, whether perceived in one or both ears, both before 
and after the 1999 and 2003 amendments to the codes.  The Board is 
bound by precedent opinions of VA's General Counsel.  38 U.S.C.A. 
§ 7104(c). 

In the instant case, the veteran is currently assigned the maximum 
allowable rating of 10 percent for recurrent tinnitus under either 
the old or newly revised version of Code 6260.  This is based on 
the medical evidence of record, both private and VA, that supports 
the veteran's contentions that he perceives tinnitus bilaterally.  

The Board has considered the veteran's contention that he should 
be assigned separate 10 percent ratings for each ear.  However, as 
the regulations clearly provide, separate ratings for tinnitus for 
each ear may not be assigned under DC 6260 or any other diagnostic 
code.  38 C.F.R. § 4.87, Diagnostic Code 6260; VAOPGCPREC 2-2003 
(May 22, 2003).

The Board is unable to find any alternative diagnostic code under 
which the evaluation of the veteran's tinnitus might be increased.  
Diagnostic Code 6260 refers to the possibility that an evaluation 
for tinnitus might be combined with separate evaluations not only 
for impaired hearing (under Diagnostic Code 6100), as has been 
done in this case, but also for chronic suppurative otitis media, 
mastoiditis, and/or cholesteatoma (under Diagnostic Code 6200) or 
peripheral vestibular disorders (under Diagnostic Code 6204), 
except where tinnitus itself supports an evaluation under one of 
those provisions.  See 38 C.F.R. § 4.87, Diagnostic Codes. 6260, 
Note (2).  Here, however, the veteran has not been diagnosed or 
granted service connection for chronic suppurative otitis media, 
mastoiditis, cholesteatoma, or a peripheral vestibular disorder.  
Hence, there is no basis for an additional rating. 

The Board has also considered whether the record raises the matter 
of an extraschedular rating under 38 C.F.R. § 3.321(b).  However, 
there is no persuasive evidence that the veteran's tinnitus causes 
a marked interference with employment or requires frequent 
hospitalizations or otherwise produces unrecognized impairment 
suggesting extraschedular consideration is indicated, and the 
veteran has not alleged the presence of such impairment.

ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to a compensable disability rating for bilateral 
hearing loss is denied.

Entitlement to a disability rating greater than 10 percent for 
bilateral tinnitus is denied.


REMAND

In the Informal Hearing Presentation dated in March 2004, the 
veteran's accredited representative argues that the veteran's 
claim for an increased rating should be remanded because the 
veteran's claims folder was not available to the claims examiner 
in February 2003.  Review of the examination report reveals the 
veteran refused to submit to an exercise stress test.  The 
representative argues that the examiner did not offer an estimate 
of the veteran's MET levels for application to the rating criteria 
for hypertensive heart disease.  38 C.F.R. § 4.104 Diagnostic Code 
(DC) 7007 (2003).  The Board notes that such an estimate is 
required in Note (2) of 38 C.F.R. § 4.104.

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim, the case is remanded 
for the following development:  

1.  The veteran should be afforded a VA heart examination by a 
cardiologist.  The claims folder should be made available to the 
examiner for review in connection with the examination.  All 
appropriate tests should be performed.  All clinical and special 
test findings should be reported in accordance with applicable 
rating criteria, to include the current status regarding 
congestive heart failure, if any; provide testing to determine 
METs and resulting dyspnea, fatigue, angina, dizziness, or 
syncope, if any; and obtain findings for ejection fraction as a 
percentage. 

2.  After completion of the above, the RO should review the 
evidence of record and determine if the benefit sought can be 
granted.  The veteran and his representative should be furnished a 
supplemental statement of the case and be afforded an opportunity 
to respond.  Thereafter, the case should be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



